DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   Summary
Applicant’s response and amendment filed on Oct.  22, 2021 are acknowledged. Claim 19 is amended. Claims 33 and 40 are added. New claim 41 is added. 
                     The status of claims 
Claims 1-18, 20, 33, 35-36 and 40 have been canceled.
Claims 19 and 21-34, 37-39 and 41 are pending. 
Claim 34 was withdrawn from consideration. 
Claims 19, 21-32, 37-39 and 41 in the elected scope of SEQ ID NO: 1 are considered. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 19, 21-31, 38, 39 and 41 are still rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification or the state of art, while being enable for using a rabbit polyclonal antibody for treating an Ebola virus infection in rabbit, does not reasonable provide enablement for using a rabbit polyclonal antibody against any or all antigens of Ebola virus for treating any subject infected with an Ebola virus,. The specification does not enable any person skilled in the art to which 
In the response, Applicants traverse the rejection by submitting that the claims have been amended to recite the treatment of a mammalian subject, such as a human or a primate (see claim 41), and the neutralizing capacity of the claimed rabbit polyclonal antibodies in the present application was determined in human cells infected by Ebola virus (see Figures 5, 6, 7 and 8 and the discussion in Example 3). Furthermore, cross-neutralization activity of the rabbit polyclonal antibodies was evaluated in a sero-neutralization assay of different Ebola virus strains (serotypes) as shown in Figure 9 and Example 5. As demonstrated in the Example, the polyclonal antibodies are able to effectively neutralize Ebola virus entry into human cells. Figures 5-9 clearly demonstrate the virus neutralizing capability polyclonal antibodies. These support that the claimed method is enabling for the treatment of mammalian subjects infected with Ebola virus. 
Applicants’ argument have been respectfully considered, however, this is not persuasive to withdraw the rejection because all of the neutralizing results even by human cell line culture system are performed in vitro not in vivo. The result obtained in vitro cannot be extrapolated into the result in vivo, i.e. the antibody can inhibit the virus infection with human cell line cannot be extrapolated into a result in vivo, as the cell line test cannot rule out  that human host immune response to the polyclonal rabbit antibody upon it is administrated into human body. Because, naturally an innate immune response of human immune system to any foreign protein of rabbit IgG. 
Applicant further notes that other non-human antibodies are used for the treatment of diseases in humans and in primate models of these diseases. For example, rituximab is a chimeric antibody (a murine/human chimeric antibody) that is used to treat B-cell lymphomas and a number of other immune-related diseases in human (see Pescovitz, Am. J. Transplantation, 2006, 6:859-866). The reference also indicates that rituximab was studied in primates, such as monkeys (see page 861, column 2, first full paragraph citing to references 24 and 25). Applicant further notes that snake bite victims are treated with anti-venom produced in horses or other animals (see document "bitingback.pdf', "How antivenom is made" and the section entitled "Treating 
Applicants’ argument has been respectfully considered, however, it is not found persuasive. Because the chimeric antibody disclosed by Pescovitz, et al. is a human and murine chimeric monoclonal antibody, wherein the majority of antibody polypeptide is from human, especially the portion binding and recognized by the human host is from human, it is only a very limited antigen binding parts of three pairs of CDRs are carved from the 3 pairs of the murine monoclonal antibody binding epitopes. This is supported by the antibody originally made by US Patent No. 5,736,137 to Anderson et al. inherently.  Such chimeric monoclonal antibody is so much different from the polyclonal antibody cited by the current rejected claims although they may possibly have a similar binding capability.  
Therefore, without further evidence to support the rabbit polyclonal antibody is used in human or other non-rabbit mammas even post filling date evidence or support result, the rejection is maintained, because the innate immune response to the rabbit polyclonal antibody as a foreign antigen by human body in vivo is naturally occurring phenomena, which is very unlikely avoidable. 
 			Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim 32 and 37 are still rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yu et al. (Journal of Virological Methods 2006, Vol. 137, No. 1, pages 219-228 ). 
In the response, Applicants traverse the rejection and submit the sequence used for induced the antibody comprise 5 altered amino acids over 34 amino acids of the peptide, so the limitation of the rejected claims is not met, the rejection should be withdrawn.  
Applicants’ argument has been respectfully considered; however, the homology between the peptide by the cited reference and the SEQ ID NO: 1 is still over more than 85%, actually which is 85.29% [(34-5/34) %]. The limitation is thereof still met. The rejection is maintained.
Regarding the further argument that the rejected claims fail to recite SEQ ID NO: 12. As such, it is respectfully submitted that Yu et al. fail to anticipate the claimed invention. Applicants’ argument has been respectfully considered. However, it is not found persuasive because the rejected claims are not limited to have the limitation of SEQ ID NO: 12. For instance, the comparative analysis discussed above is based on SEQ ID NO: 1 not SEQ ID NO: 12. Therefore, limitation is still met and the rejection is maintained. 

Claims 32 and 37 are still rejected under 35 U.S.C. 102(a) (1) as being anticipated by Wu et al. (Journal of Virological Methods 2011, Vol. 174, No. 1-2, pages 99-109). 
In the response, Applicants argue that reference does not anticipate the claimed invention in that there is one amino acid difference between the F88 peptide and the peptide of SEQ ID NO: 1 or 3 (position 11 is an alanine (A) in F88 in comparison to a valine (V) in SEQ ID NOs: 1 and 3) and the F88 peptide does not have at least 85% sequence to the claimed sequences. 
Applicants’ argument has been considered; this is not found persuasive, because 1 out of 37 amino acid resides is more than 85% identity. To this context, the limitation of claims is still met by the cited reference. 
Moreover, the rejected claims use an open language to describe the invention as a method for producing an antibody using a polypeptide comprising an amino acid sequence within the claimed sequence, but not limited to any sequence as a whole cited in the claims. Therefore, rejected is still maintained. 

Claims 32 and 37 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by WO2015127140-A2 to Berry et al. 
Applicants traverse the rejection and argue there is no teaching for using the polypeptide of SEQ ID NO: 180 (Accession no. AJF38895.1) to produce polyclonal antibodies in rabbits. As such, Applicant submits that the cited reference fails to anticipate claims 32 and 37. 
Applicants’ argument has been restfully considered. However, it is not found persuasive, because the argued limitation is not cited in the rejected claims.  Moreover, the rejected claims use an open language to describe a method for producing an antibody using a polypeptide with an amino acid sequence in any of claims polypeptide or proteins. Such citation fails to limit any one polypeptide or protein as a whole sequence cited in the claims. To this context, the rejected is still maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/           Primary Examiner, Art Unit 1648